Z PROB 12C                                                                           Report Date: October 21, 2019
(6/16)

                                       United States District Court
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                       for the                                     EASTERN DISTRICT OF WASHINGTON




                                        Eastern District of Washington                              Oct 22, 2019
                                                                                                        SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Ohara M. Molinero                        Case Number: 0980 2:09CR00126-SAB-1
 Address of Offender:                   Wenatchee, Washington 98801
 Name of Sentencing Judicial Officer: The Honorable Fred Van Sickle, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: October 26, 2010
 Original Offense:        Cts. 1 and 2: Distribution of 5 Grams or More of Pure (Actual) Methamphetamine, 21
                          U.S.C. § 841(a)(1)
                          Ct. 4: Possession with Intent to Distribute 50 Grams or More of a Mixture of Substance
                          Containing a Detectable Amount of Methamphetamine, 21 U.S.C. § 841(a)(1).
 Original Sentence:       Prison - 78 months; TSR - 120     Type of Supervision: Supervised Release
                          months
 Asst. U.S. Attorney:     Ann Wick                          Date Supervision Commenced: August 30, 2016
 Defense Attorney:        Katherine Westerman               Date Supervision Expires: December 2, 2025


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 09/26/2019 and 10/17/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             8          Special Condition #18: You shall abstain from the use of illegal controlled substances, and
                        shall submit to urinalysis testing, as directed by the supervising probation officer, but no
                        more than six tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Molinero is considered to be in violation of his supervised
                        release by using methamphetamine on or about August 31, 2019.

                        On December 4, 2015, this officer met with Ohara M. Molinero and reviewed the conditions
                        of supervision as outlined in the Judgement and Sentence. Mr. Molinero signed,
                        acknowledging the requirements.

                        On September 9, 2019, this officer met with Mr. Molinero at his residence. He disclosed he
                        relapsed and used methamphetamine on August 31, 2019. He said he had concluded his shift
                        at the warehouse about 2 a.m. and was “feeling bored,” and used methamphetamine. He also
Prob12C
Re: Molinero, Ohara M.
October 21, 2019
Page 2

                said he was missing his daughter as she had gone back to her mother’s residence in Spokane,
                Washington.

                We discussed ways of combating his feeling of boredom to include obtaining a gym
                membership and calling his sponsor. He also agreed to discuss his drug use with his
                substance abuse treatment group and his counselor, to which he did.

                On September 13, 2019, Mr. Molinero, along with his substance abuse counselor and this
                officer, participated in a staffing. Mr. Molinero agreed he would enter into an Intensive
                Outpatient Program (IOP); however, there was a waiting list and it could be several weeks
                before he could start that program. He agreed to meet with his substance abuse counselor
                weekly and continue to attend his weekly group sessions.


          9     Special Condition #18: You shall abstain from the use of illegal controlled substances, and
                shall submit to urinalysis testing, as directed by the supervising probation officer, but no
                more than six tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: Mr. Molinero is considered to be in violation of his supervised
                release by using methamphetamine on October 16, 2019.

                On December 4, 2015, this officer met with Ohara M. Molinero and reviewed the conditions
                of supervision as outlined in the Judgement and Sentence. Mr. Molinero signed,
                acknowledging the requirements.

                On October 16, 2019, this officer spoke with Ohara M. Molinero via cell phone and
                requested he go to The Center for Alcohol and Drug Abuse Treatment to make up his missed
                random urine test from last week. He said, “It is going to be dirty.” Mr. Molinero disclosed
                he used methamphetamine earlier that day. He agreed to go to The Center for Alcohol and
                Drug Abuse Treatment and provide a urine specimen or sign an admission form. Mr.
                Molinero reported to the facility that same day and signed an admission form, which was
                forwarded to this officer.


          10    Special Condition #18: You shall abstain from the use of illegal controlled substances, and
                shall submit to urinalysis testing, as directed by the supervising probation officer, but no
                more than six tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: Mr. Molinero is considered to be in violation of his supervised
                release by providing a presumptive positive urine sample for methamphetamine at the U.S.
                Probation Office in Spokane, Washington, on October 17, 2019.

                On December 4, 2015, this officer met with Ohara M. Molinero and reviewed the conditions
                of supervision as outlined in the Judgement and Sentence. Mr. Molinero signed,
                acknowledging the requirements.

                Mr. Molinero appeared for arraignment on the supervised release violations on October 17,
                2019, before U.S. Magistrate Judge John T. Rodgers. The Judge released Mr. Molinero and
                scheduled a detention hearing for the following day. He directed Mr. Molinero to provide
Prob12C
Re: Molinero, Ohara M.
October 21, 2019
Page 3

                      a urine sample, which was presumptive positive for methamphetamine. That sample was sent
                      to the laboratory for further analysis. As of the date of this report, the confirmation test
                      results are still pending.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      October 21, 2019
                                                                            s/Stephen Krous
                                                                            Stephen Krous
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                            10/22/2019

                                                                            Date
